Citation Nr: 0334689	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for residuals from right 
wrist injury with degenerative changes, currently rated at 20 
percent.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to September 
1968.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in November 2002.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The Board notes that service connection for the veteran's 
right wrist disability was established in a November 1968 
rating decision following the veteran's disability retirement 
from service.  A 20 percent evaluation was assigned for the 
wrist disability in an August 1970 rating decision.  The 
veteran initially elected to receive disability retirement 
pay from the service department in lieu of VA disability 
compensation.  In May 2001, he wrote the RO, indicating that 
he wanted to begin receiving VA disability compensation for 
his wrist disability, because his military disability 
retirement pay had been discontinued.  The March 2002 rating 
decision denied an evaluation greater than 20 percent for the 
disability.  


FINDING OF FACT

The veteran's service-connected right wrist injury with 
degenerative changes is manifested by reduced range of 
motion, and pain on use, but without ankylosis or evidence of 
malunion. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
right wrist injury with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including§§  4.7, 4.71a and Codes 5212, 5215 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 38 C.F.R. §§  3.102, 3.156(a) (2003).  The intended 
effect of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to a 
higher rating.  Specifically, a January 2002 RO letter 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pursuant to 38 U.S.C.A. §  5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement VCAA has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  However, in an 
August 2003 memorandum, the veteran's representative 
certified that no further evidence was necessary and 
requested that the Board proceed with appellate review.  The 
Board views this as a waiver of any remaining period for 
submitting additional evidence. 

The Board also finds that the assistance to the veteran 
provisions of VCAA have been met.  The claims file includes 
service medical records and VA records.  The veteran has been 
afforded a recent VA examination in March 2002, and (as 
hereinafter more particularly explained) the Board finds that 
examination to be adequate for rating purposes.  The veteran 
submitted additional argument in his November 2002 
substantive appeal.  No additional evidence has been 
identified by the veteran as pertinent to his claim.  Under 
these circumstances, the Board finds that no additional 
action is necessary to assist the veteran. 

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right wrist injury with 
degenerative changes warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).   

The veteran's service-connected right wrist injury with 
degenerative changes has been rated by the RO under the 
provisions of Diagnostic Codes 5212 and 5215.  Under Code 
5215, a rating of 10 percent is warranted where the wrist's 
motion is limited so that the dorsiflexion is less than 15 
degrees or the palmar flexion is limited in line with the 
forearm.  No rating in excess of 10 percent is available 
under this Diagnostic Code.  Under Diagnostic Code 5212 
(impairment of radius), a rating of 10 percent is warranted 
where there is malunion of the forearm with bad alignment.  A 
rating of 20 percent is warranted where there is nonunion of 
the forearm in the upper half.  A rating of 30 percent is 
warranted where there is nonunion in the lower half, with 
false movement and no loss of bone substance or deformity in 
the major arm.  

In the present case, the veteran's wrist disability is 
currently rated at 20 percent which is more than the maximum 
available rating under Diagnostic Code 5215.  The March 2002 
VA examination indicated that the veteran is right handed, 
that he has pain in his wrist about once a week that may last 
up to two days and that he has pain after about fifteen 
minutes of writing.  The VA examination revealed that the 
veteran's dorsiflexion was 45 degrees, palmarflexion was 15-
20 degrees, ulnar deviation was 20 degrees and radial 
deviation was 0 degrees without pain.  Although these results 
indicate a limited range of motion, the only diagnostic code 
applicable to a limit of the wrist range of motion is Code 
5215, in which the maximum rating available is 10 percent.  
With regard to the March 2002 examination, the Board 
acknowledges the veteran's assertions that he believes x-ray 
studies would reveal more advanced arthritis.  However, 
assuming this to be true, the Board must again stress that 
the veteran is already receiving the highest rating available 
under the appropriate code for range of motion, and arthritis 
is rated based on range of motion.  

In order to obtain a higher evaluation under Code 5212, there 
must be competent evidence of nonunion of the lower half of 
the forearm with false movement.  Although the veteran claims 
that his wrist was shortened following the resection of the 
lunate bone and the radial styloid in service, there is no 
competent medical evidence of nonunion of the lower forearm 
related to the injury.  Consequently, the criteria for a 
rating in excess of 20 percent under either Diagnostic Code 
5212 or 5215 are not met.

The Board has also considered Diagnostic Code 5214 (wrist 
ankylosis), however, there is no evidence that the veteran 
has ankylosis of the wrist.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999) 
(citing Dorland's Illustrated Medical Dictionary (28th Ed. 
1994) at 86).  Since there is no evidence that the veteran 
has ankylosis of the wrist, Code 5214 does not apply.      

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
the veteran is at the maximum rating for limitation of motion 
under Code 5215 and there is no evidence that he has 
ankylosis or a nonunion condition to be rated under Codes 
5214 or 5212.    

The Board would also point out that the current 20 percent 
rating has been in effect since 1970.  VA regulations 
prohibit reduction of a rating that has been in effect for 20 
years or more, except upon a showing that the rating was 
based on fraud.  See 38 C.F.R. § 3.951(b).  Therefore, 
although the criteria for a rating in excess of 10 percent 
under Code 5215 are not shown by the medical evidence, the 
current 20 percent rating cannot be reduced.  The Board notes 
that the veteran received a 30 percent wrist disability 
rating from his service department.  However, VA is required 
by law to apply VA regulations, and the diagnostic criteria 
for such a wrist disability under such regulations simply do 
not provide a basis for assigning a rating in excess of 20 
percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing that the veteran's service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that this is not an exceptional case such as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



